PER CURIAM.
This is a motion for an appeal, from a judgment of the Perry Circuit Court, Hon. Courtney C. Wells, Judge, awarding ap-pellee, Roberta Landrum, $1,000 damages against the owner of a truck, Pauline Adams, and her employee, Willard Sams, the driver, which Roberta sustained by reason of the alleged negligence of Sams.
Appellants insist the evidence shows Sams was not negligent in the operation of the truck which struck and severely injured Roberta while she was trying to “hitch-hike” a ride. They argue she was guilty of contributory negligence as a matter of law in that she' left her place of safety at the edge of the highway and suddenly ran in front of the approaching truck while it was some 25 or 30 feet from her, and that the court erred in overruling their motion for a directed verdict.
The proof for appellee is that she did not run in front of the approaching truck ■ but was struck by it while she. was off the road with only one foot on the highway.
It is patent under this conflicting evidence that this was a case for the jury. No question was raised that the damages awarded were excessive as appellant suffered a broken leg, broken arm and other .injuries.
The motion for appeal is overruled and the judgment is affirmed.